OFFICE    OF THE ATTORNEY         GENERAL   OF TEXAS
                                AUSTIN




Hononblr L. A. rood8
Stat. Suprrlntrndrnt ot Sub110 &nrtruotlon
Audi&    Tour

Dear s1rr



             We era   in reoa

                                                  w purporor  over crrt8la
                                                  I ruoh rohool dlatrlctr
to ion8 8 oount                                   dirtrlot containing ahox-8
than 100 rguarr                                   ODB Of Art1018 29220,
rlthout thr con                                    trurt808 of @@oh or
the   oountirr                                  Oounty llnr rohool dlntrlot.
                                          Civil Strtut88, 1925, ruthorltar
                                         888 to (roup or annex rohool
                                         no to ibra rur81 high 8ohool

                                    trd ClrllStrtutrr,    1925, rastlraa




       88 provided in ml018   2922r, 00nt8iidm     MOOM than
       OZMhundred rqurrr alla@, upon a rota of l aa orlty
       or th0 ~8iirm    rlroterrin thr mid pmporr a rural
       huh 8ehool dttrlot rOta     rt an 8lrotlon callrd for
       6uoh purporrrj and provided iurthor,    that thr 8816
~onorabla L. A. X0048,                   Fag8 2


         board ot oounty rahoo~ tN8t888 a8~ ioro a iural
         high rahool 4l8trlct omtainln~ mom than eatan
         8l@.X8Ilt@r~
                  di8triOtB                   Upon 8 tOtO    Of   8   Z4jjority
         Of   th8    qUBiiii8d          VOtera    in 88Oh Of      the 018~8~tBr~
         dirtriOt within                8UOh prOpO886     rUr@l     high @Oh001
         di@triCt.*
                    Arti         29226, RbIi8ed        civil   StatUt88,   1925,   prOtidr@:

               "The county board ot tNata~8 of two or more
         adjoining countirr   ah811 hare the authority, u
         the srittrn order   of 8 asjoritf oi the mambrrr9 o
         laoh CountJ boar4 001100~84, to l8t8bllah 8 county
         ~1118rural high 8abool dietrict, end to daaignata
         the oounty  vihioh ahell hare auprrvlalon of raid
         oounty line rural high eohool dirtrlct. Sal4 oounty
         line rural h&h aohool diatrlot    ahell be eovarnad
         48 other tural hi&h rchool dlatriote herein pro-
         vldad for."             (Un4   rrrcorlw     our8.1

            In CdwltySchool ?ru8taa8 ot Lubbook county~8. Earral
County Line In4apen4ant Sohool 3latrlot (T. C. A. 1936), 95 S.V.
(24) 204, Xrtlola 29226 wee appllad by the court in 8 situation
8lall8r to that pra8anta4 in your latter. In thet 0888, thr
Countr Sohool Trustee8 of Lubbock County had baan giron 8upar-
olelon and control of the Herr81 County Line Sohool tletrlot
which lay in Esla and Lubbook CoUntiaB. The Lubbook County School
TNBta88 081184 On lhCtiOtl   an6 8ttW8Qt~d t0 @-OUp thi8COUfitJ
line echool 418trlct with another dietriot to form 8 NrBl hQh
@Oh001 dlrtrict contslni~   mora than 100 8qUBra dlea,   without
tir8t bati!q   BOOW84 the OOIlBentOi th. County  School TW8t.88
Of R818 COUlt~.   Thr oourt held that the Lubbock County Board
@Ct@d beyond it8 authority, 4nd iu 80 holding, 8tBkd:

                    VIara tha inhibition ap.ainrtthr 8nnar8tion
         of the territory o? one ocunty to that oi *not&r
         ?or thr purpora   of creating    8 rural huh aOhoO1
         dlatrlct, without ftr oonrant given in the ssnnar
         provided in 8814 titiolr 2922a, ir, under the above
         rule, plainly   prohibited .,..'&lohl+8a18      18 pl408d
         by @pp@l14nt@ upon the right      Of Lubbock County
         TIU@t888 t0 take the 6CtiOXI8fOra88id      kC4U88   ti81#
         County he4 thar8tororr lurrandarad to Lubbook 811
         BUp8rriBiOll  Of th8 echo01 BitUBtad ifl the tOSritOr7
         labraoad in the Har.xal.    County Line 3iatriot, Bnd
         wtilohln4ludad             8 p’rt
                               Of R818 COUllty, on4 @am@ had
         bean lxeroi8e4 aontlnuou8l~ minor about 1916. The
Honorable L. A. ~:0048, i'aga3


     LagIslatura mmt here known, whrn It enacted said
     ArtlOla 29224, that there -8      prOb@blr than, or
     would tharar?tar ba, ntmamua oountr llna aohool
     4I8trIct8, both comon and In4apan4ant. xeturally
     leoh or thee@ would have to ba 8Upa~I884 ?rom one
     county to 41014 oon?uaIoo. I? the mare rI&t or
     @U~@rVi@i0~  gsva thr   18~81  rQht Of 8lUl8II3t:Onto
     r-s rural high rohool d:@tr:otS, whr lnaot meld
     Art1018 29224, in It8 prraaat broad laneuaga,, ?or
     In every ca8a xbheraa comon or In4apandaEt 418trlot
     had bran forned, ouch rITht E? auparrialon In one
     or tha other o? the tw or lorr counties would be
     present? unacubtadly,      tb3 le~I8latIva Intent m8
     to prohibit any such annastationof tarrltory upon
     the prasant tect8, ?or the situation here Is to our
     sin48  plainly whst~could .hnrs bean ?ora8ean   a8 ex-
     Iatlng In sany c8aaa when ,Irtlcla 29224 ~49 oaat
     Into its pramant. verbage.     Tha language la apaol?Io
     8fld@&dt8 O? no doubt. Tlia :resant 8ituRticlnis
     net ylda an exception, .saIt should hale bean, ard
     ooula aseil~ bc.robran, it such had bran lntonded.”

          It 18 olrroplnlon that t&n County Fosrd of F.chool
Txurteaa or the county having, adainistratire control of 0 oounty
line school district la rithout cruthoritf to conduct an alao-
tlon and group or annex suoh diatrlct to snothsr school dletrlct
to term 4 rum1 high echo01 dletrict, wlthcut tha consent o?
each oounty board O? aahool tNSt@e@, (I8 pmvidbc in Arti
29224, R~+lra6 Civil St8tUta#, 1925.

                                  Tcuro   vary truly
                             ATTCRXSP GE:IBRAL CP TSXS




                                       Cm&    C. Caaunaok
                                               A88istant


ccc/O@   APFROVDJm    11, 1940




                                                                   APPROVED
                                                                    OPINION
                                                               n   COMMIRES